     Case 2:17-cv-01434-KJM-JDP Document 54 Filed 09/17/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, Jr.,                         No. 2:17-cv-1434-KJM-EFB P
12                      Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    REDDY, et al.
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. After filing his fourth amended complaint – which was served on Ortiz, Smith,

19   and Reddy - defendants moved for judgment on the pleadings as to plaintiff’s California

20   Government Claims Act, arguing that he had failed to allege compliance with the claim-

21   presentation requirements of that act. ECF No. 42. Plaintiff then moved to allege such

22   compliance by way of a fifth amended complaint. ECF Nos. 43 & 45. Thus, the court

23   recommended that defendants’ motion for judgment on the pleadings be denied as moot and

24   ordered that fifth amended complaint be docketed. ECF No. 46. The court must now screen the

25   fifth amended complaint (ECF No. 47).

26                                        Screening Requirements

27          The court is required to screen complaints brought by prisoners seeking relief against a

28   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
                                                      1
     Case 2:17-cv-01434-KJM-JDP Document 54 Filed 09/17/20 Page 2 of 5

 1   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 2   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
 4           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 5   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 6   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 7   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 8   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 9   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
10   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
11   has an arguable legal and factual basis. Id.
12           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
13   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
14   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
15   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
16   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
17   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
18   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
19   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
20   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
21   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §1216 (3d
22   ed. 2004)).
23           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
24   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
25   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
26   that allows the court to draw the reasonable inference that the defendant is liable for the
27   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
28   under this standard, the court must accept as true the allegations of the complaint in question,
                                                         2
     Case 2:17-cv-01434-KJM-JDP Document 54 Filed 09/17/20 Page 3 of 5

 1   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
 2   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 3   McKeithen, 395 U.S. 411, 421 (1969).
 4                                              Screening Order
 5          The fifth amended complaint is, in most respects, substantively like the fourth. Plaintiff
 6   does now allege that his state government claims act claims were presented and deemed rejected
 7   after forty-five days. ECF No. 47 at 1. He has also attempted to reinsert claims against
 8   defendants Scott Kernan – Secretary of the California Department of Corrections and
 9   Rehabilitation (“CDCR”) - and the City of Vacaville (ECF No. 47 at 8), whose dismissal on
10   screening was previously adopted by the district judge. ECF No. 31. He alleges that Kernan has
11   promulgated a policy – Cal. Code. Regs. tit. 15 § 3364.1(a)(8) – which allows involuntary
12   medication to be given as discipline and that this policy is “obviously abused and misused.” ECF
13   No. 47 at 8. It is unclear if plaintiff is arguing that the policy at issue – now renumbered at Cal.
14   Code. Regs. tit. 15 § 3999.345 – is unconstitutional. Regardless, his claim that it allows
15   involuntary medication to be administered as discipline appears to be facially incorrect. The
16   language of the code states “[i]nvoluntary [m]edication means the administration of any
17   psychiatric medication or drug to a patient by the use of force, discipline, or restraint, including
18   administration upon a patient who lacks capacity to accept or refuse medication.” Cal. Code.
19   Regs. tit. 15 § 3999.345(a)(6) (emphasis added). Thus, discipline is a method by which
20   involuntary medication may be administered, not a valid purpose underlying such administration.
21   And, to the extent that the code allegedly promulgated by Kernan is abused or misused by
22   subordinate officers of the CDCR, plaintiff has not alleged that Kernan had or should have had
23   any knowledge of such misuse.
24          Plaintiff nevertheless argues that vicarious liability is permitted against Kernan by Cal.
25   Gov’t Code § 815.2. That provision provides, in part, that:
26                  A public entity is liable for injury proximately caused by an act or
                    omission of an employee of the public entity within the scope of his
27                  employment if the act or omission would, apart from this section,
                    have given rise to a cause of action against that employee or his
28                  personal representative.
                                                        3
     Case 2:17-cv-01434-KJM-JDP Document 54 Filed 09/17/20 Page 4 of 5

 1   Cal. Gov’t Code § 815.2(a). Any claim against Kernan in his individual capacity is obviously
 2   untenable under this section insofar as he is not, individually, a “public entity.” See Cal. Gov’t
 3   Code § 811.2 (“‘Public entity’ includes the state, the Regents of the University of California, the
 4   Trustees of the California State University and the California State University, a county, city,
 5   district, public authority, public agency, and any other political subdivision or public corporation
 6   in the State.”). And to the extent he is suing the CDCR itself, his claim fails insofar as the
 7   California law in question does not contain any provision authorizing suit in federal court – where
 8   Eleventh Amendment immunity applies. See, e.g., Muniz v. Pfeiffer, No. 1:19-CV-0233-LJO-
 9   JLT, 2019 U.S. Dist. LEXIS 162486, 2019 WL 4596649, at *15 (E.D. Cal. Sept. 23, 2019) (“In
10   Plaintiffs’ brief in opposition to the motion to dismiss, they cite to various statutes, inter alia
11   California Gov’t Code §§ 815.2, 815.4, 835, in support of the argument that the state has
12   consented to the present lawsuit and thereby waived its sovereign immunity . . . [t]hese arguments
13   and the cited authority fail to demonstrate that the state has unequivocally waived sovereign
14   immunity in the present case.”); Nehara v. California, 10-cv-491-OWW-SMS, 2010 U.S. Dist.
15   LEXIS 71789, 2010 WL 2822850, at *5 (E.D. Cal. July 16, 2010) (finding that Cal. Gov’t Code
16   § 815.2 does not constitute a waiver of sovereign immunity and noting that “[i]t is unclear how a
17   statute allowing vicarious tort liability—in defined circumstances—amounts to a waiver of
18   sovereign immunity for common law claims”). Suits for injunctive relief brought against the state
19   which arise exclusively under state law are also barred by the Eleventh Amendment. See
20   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984); see also Franceschi v.
21   Schwartz, 57 F.3d 828, 831 (9th Cir. 1995) (“The Eleventh Amendment bars suits which seek
22   either damages or injunctive relief against a state, an ‘arm of the state,’ its instrumentalities, or its
23   agencies.”).1
24
             1
              The court notes that plaintiff also asserts a conclusory claim against Kernan under the
25   Bane Act, California Civil Code § 52.1. “In relevant part, § 52.1 provides a cause of action for
26   interference or attempted interference 'by threat, intimidation, or coercion' with the 'exercise or
     enjoyment' of rights under the federal Constitution.” Rodriguez v. Cty. of Los Angeles, 891 F.3d
27   776, 799 (9th Cir. 2018). Here, plaintiff alleges that defendants, including Kernan, interfered
     with his access to courts by threatening violence against him if he continued to seek his legal
28   files. ECF No. 47 at 9. But the complaint makes no explicit allegation that Kernan had any
                                                         4
     Case 2:17-cv-01434-KJM-JDP Document 54 Filed 09/17/20 Page 5 of 5

 1          Finally, with respect to the city of Vacaville, it is entirely unclear to the court how this
 2   entity was in any way responsible for the alleged violations of plaintiff’s rights. Thus, it will also
 3   recommend dismissal of this defendant.
 4                                                Conclusion
 5          Based on the foregoing, IT IS HEREBY ORDERED that the claims against defendants
 6   Ortiz, Smith, and Reddy contained the Fifth Amended complaint shall proceed past screening and
 7   those defendants shall file a responsive pleading within the time allotted by the Federal Rules of
 8   Civil Procedure.
 9          Further, it is HEREBY RECOMMENDED that plaintiff’s claims against defendants
10   Kernan and City of Vacaville be DISMISSED for failure to state a claim upon which relief may
11   be granted.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
14   after being served with these findings and recommendations, any party may file written
15   objections with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
17   within the specified time may waive the right to appeal the District Court’s order. Turner v.
18   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   DATED: September 16, 2020.
20

21

22

23

24

25

26

27   affirmative involvement with, or knowledge of, the injection plaintiff was given. Instead, as
     noted above, it alleges only that he was responsible for a policy plaintiff disagrees with. Thus,
28   the court concludes that no cognizable Bane Act claim may proceed against Kernan.
                                                       5
